DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Response to Arguments
Applicant’s amendment filed 11/26/2021 is accepted and entered.
Applicant’s amendments to the claims, particularly the limitation that the implant does not have a lumen, have overcome the Bergheim reference previously cited. The below rejection is now made in view of Silvestrini/Marshall, instead of Bergheim/Silvestrini/Marshall.
Applicant argues that the combination of Bergheim/Marshall is improper due to the pores of Bergheim being unrestricted whereas the pores of Marshall are in contact with tissue. However, the pores of Silvestrini are also in contact with tissue, and therefore utilizing the size of the pores of Marshall to modify the undisclosed size of the pores of Silvestrini is proper as the pores in both devices will function similarly. Applicant further argues that there is additional effort and expense to restrict the pores 
Applicant also argues that the device of Bergheim is not obvious to have extend beyond the trabecular meshwork. Applicant states that “[w]hile Silvestrini offers an alternative implantation area, a person of ordinary skill in the art at the time of the present application would not have selected the Silvestrini location because the drainage of the implant is not in the proximity of the trabecular meshwork of the eye, and hence the anchoring spot and natural drainage pathway that Bergheim provides would no longer be served” (Remarks, pg. 12). However, as Bergheim is no longer cited in the rejection, and Silvestrini discloses an implant that is placed such that it extends beyond the trabecular meshwork, as set forth below, this argument is moot. Silvestrini clearly sets forth an implant that extends from the anterior chamber to the suprachoroidal space of the eye and extends beyond the trabecular meshwork. There is no recitation in Silvestrini that the trabecular meshwork is an “anchoring spot and natural drainage pathway” but instead Silvestrini does disclose that the implant is passed into the suprachoroidal space of the eye (¶ [0037]). That disclosure, coupled 
Additionally, Applicant argues that Bergheim does not recite an implant that is compressible within a lumen of a hollow shaft for retaining the implant. This argument is moot. Silvestrini clearly discloses the implant is compressible, and that the implant is in the compressed state when in the delivery tube, as set forth below. The examiner notes that no arguments were made regarding the compressibility of Silvestrini.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 37 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 39-42 are also rejected based on their dependency on Claim 37.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestrini (US 2012/0310137) in view of Marshall et al (US 2012/0302861).
Regarding Claim 37, Silvestrini discloses an intraocular implant (400, Fig. 3D) configured for implantation into a suprachoroidal space of the eye (¶ [0037]; the implant is placed such that is passes through the anterior chamber and into the suprachoroidal space) and for providing a drainage pathway between the anterior chamber of the eye to a sub-scleral area of the eye beyond the trabecular meshwork (Fig. 10B, which shows the implant in place within the eye, shows that the implant provides a drainage pathway from the anterior chamber AC to the sub-scleral S area of the eye; since ¶ [0037] indicates the implant is passed along into the suprachoroidal space, the implant will necessarily extend beyond the trabecular meshwork), wherein the implant (400, Fig. 3D) does not contain a lumen (¶ [0059], Fig. 3D; no lumen is present and the implant is described as a “single component porous body”) and comprises:
a biocompatible polymer scaffold (¶ [0054]) that defines an array of interconnected pores (¶ [0026, 0059]; the implant is made from an open-cell porous material and therefore the pores are interconnected);
wherein the implant (400, Fig. 3D) has a substantially cylindrical shape (¶ [0031]; the implant can be an elongate cylinder) with an oval cross-section (¶ [0042]; the implant can have an oval cross-sectional shape) that is compressible within a lumen of 
Silvestrini is silent whether the pores have a mean diameter from about 25 μm to about 36 μm. While Claim 5 of Silvestrini indicates that the mean pore size for the outer surface of the implant is between 20 and 60 μm, this does not indicate the mean pore size for all of the pores in the implant.
Marshall teaches a device for glaucoma treatment, thus being in the same field of endeavor, where the device is made of a biocompatible porous material with a mean pore diameter in the range between 25 microns and 36 microns (¶ [0064-0065]; the preferred mean diameter of the pores is between 25 microns and 30 microns, which is within the claimed range). The pores allow fluid to enter the drainage device and move from the anterior chamber to the sclera and choroid where it is then returned to systemic circulation; pores of sufficient size are required to allow for this fluid flow at a correct rate to not result in inadequate or too much drainage (¶ [0114]).
Therefore, it would have been obvious to simply substitute the undisclosed pore size of Silvestrini for the pore size in the range of 25 microns to 36 microns of Marshall (as motivated by Marshall ¶ [0064-0065]). As the pores allow for fluid drainage from the anterior chamber to the posterior portion of the eye, a sufficient size is required to allow for this fluid flow without providing too much or too little drainage (as motivated by Marshall ¶ [0114]). Since Marshall teaches that these pore sizes allow for effective fluid drainage, and Silvestrini intends to cause effective fluid drainage, one of ordinary skill would find it obvious to utilize the size of the pores of Marshall with the pores of Silvestrini.
Claims 39 and 40, Silvestrini further discloses the implant has a length between 3 mm and 9 mm (¶ [0100]; one embodiment uses a length of 7.5 mm which is within the claimed range).
Silvestrini/Marshall is silent whether the implant has a thickness within the range of 0.3 mm and 1 mm, specifically 0.6 mm, and a width between 0.6 mm and 2 mm, specifically 1.1 mm, and a length of 5 mm.
However, Silvestrini does disclose the range of implant length being between 3 mm and 9 mm and the range of cross-sectional area being within 0.1 mm2 to 3.0 mm2 (¶ [0100]), and that the cross section of the implant being oval (¶ [0042]). It is well known in the art that the size of biomedical implants is a result effective variable, where changing the dimensions results in an implant that fits patients with differing anatomies with the least amount of disruption or discomfort. Therefore, it would have been obvious to one of ordinary skill in the art to modify the implant of Silvestrini/Marshall by making the width be within the range of 0.5 mm and 2 mm, specifically 1.1 mm, and the thickness be within the range of 0.3 mm and 1 mm, specifically 0.6 mm, and making the length specifically 5 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is additionally supported by the specific claimed length and the cross-sectional area of the specific claimed thickness and width from Claim 40 both being within the recited acceptable ranges of length and cross-sectional area of Silvestrini. Applicant places no criticality on these claimed values, simply stating that the implant “may” utilize the claimed ranges for the dimensions and that a “preferred embodiment” has the specific recited dimensions (Specification, pg. 22).
Claim 41, Silvestrini further discloses the implant (400, Fig. 3D) comprises a marker or markers thereon located in proximity to a proximal end (¶ [0072]; there is a marker placed on the anterior chamber portion of the implant to ensure the correct amount if implant is placed within the anterior chamber; ¶ [0116] of the published application indicates that the proximal end of the implant is placed within the anterior chamber).
Regarding Claim 42, Silvestrini further discloses a deployment device (delivery system 800, Fig. 12A) for the implant (400, Fig. 3D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JESSICA R ARBLE/           Examiner, Art Unit 3781